 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDBig Three Industrial Gas and EquipmentCompanyandJames E. Marsh and JustineJ.Rodgers.Cases 23-CA-2375 and 23-CA-2452.May 31,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOnMarch 3, 1967, Trial Examiner HoraceA. Ruckel issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERhearing) allege in substance that Respondent at varioustimesbeginning in January 1966 has interrogatedemployees concerning their union affiliations and hasinformed them that it was engaging in surveillance oftheir union activities, and on or about April 25 dischargedJames E. Marsh and Justine R. Rodgers because of theseactivities, in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (29 U.S.C.,Sec. 151, and following), herein called the Act. At thehearing the complaint was amended to include allallegations thatCharlesR. Vickery, Jr., counsel forRespondent, on or about September 24 and 26. 1966,interrogatedemployees concerning the contents ofstatements which they and other employees had givenBoard agents. Respondent has filed an answer denying thecommission of any unfair labor practices.Pursuant to notice I conducted a hearing at Houston,Texas, on September 27, 28, and 29, 1966, at which allparties were represented. At the conclusion of the hearingthe parties waived oral argument. Subsequently they filedtimely briefs.Upon the entire record of the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation maintaining itsprincipal office and place of business at P.O. Box 3047,Houston, Texas, where it is engaged in the manufacture ofoxygen, actyline, nitrogen, and areau. Respondent, duringthe 12 months prior to the issuance of the complaint,manufactured, sold, and shipped products valued inexcess of $50,000 from its Houston plant directly to Statesother than the State of Texas. The complaint alleges andRespondent's answer admits that Respondent is engagedin commerce within the meaning of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Big ThreeIndustrial Gas and Equipment Company, Houston,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBefore HORACE A. RUCKEL, Trial Examiner: This casecomes before me upon two complaints of unfair laborpractices dated respectively July 22 and September 14,1966, issued by the General Counsel of the National LaborRelations Board, here called the General Counsel and theBoard, through the Board's Regional Director for Region23 (Houston, Texas), against Big Three Industrial Gas andEquipment Company, here called Respondent, basedupon charges and amended charges filed on July 19 and22, 1966, by James E. Marsh and Justine J. Rodgers,individuals.The complaints (consolidated for the purposes ofII.THE LABORORGANIZATION INVOLVEDGeneral Drivers,Warehousemen and Helpers, LocalUnion No. 968, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, here called the Union, is a labor organizationadmitting employees of Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionThe Union began organizing Respondent's employeesduring the early part of January 1966, when James Marsh,an over-the-road driver, made contact with representativesof the Union at Houston. After two meetings with them,Marsh, on January 18, joined the Union, and he and twoothers were given union authorization cards to distribute.Marsh obtained the signatures of various other employeesto these cards.The Union also mailed cards directly to Respondent'semployees.LouisKominczak, head of Respondent'stransport department, whom I find to be a supervisorwithin the meaning of the Act, asked Don Mize, a driver,according to the latter's testimony, if he had received "anymail" from the Union. Mize had not at the time, but shortlythereafter he did receive one of the cards and turned it into Kominczak. Oliver Sabala similarly testified that on the165 NLRB No. 3 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.day he received a card throughthe mailKominczak calledhim on the telephone, asked him if he was going to sign it(the card), and how he was going to vote. When Sabalareplied that he wasuncertain,Kominczak asked him togive him the card and the accompanying letter, whichSabala did. Kominczak denied telephoning Sabala on thissubject, but did not deny that Sabala turned over the unioncard to him, and admitted receiving a number of othercards from employees, all of which he delivered toH. G. Wheat, Respondent's vice president, and that hekepta listof the employees who received cards. I creditthe testimony of Sabala and Mize that Kominczak askedthem to bring him the cards received from the Union. Insoliciting unioncards and union correspondence fromemployees, and in maintaininga listof those whosurrendered them, Respondent created an impression ofsurveillance of its employees in contravention of the Act.'Later in January, when Kominczak dispatched Mize ona trip,he asked Mize, according to the latter's testimony,to "talk to" an employee who accompanied him becauseKominczak suspected that he was "one of the union boys,"and to see what Mize could find out about the Union fromhim.Kominczak denied making this request of Mize,though admitting that he "might have" discussed theUnion on occasion. As will more fully appear, I foundKominczak to be a shifty and self-contradictory witness. Ido not credit his denial and find Mize's account to be inaccord with the factsB. The Discharges: Other Interference, Restraint, andCoercion1.James MarshMarsh came to work for Respondent on November 22,1965, as an over-the-road driver, following interviews withLynn Martin,2assistanttransport supervisor, and GaylordJohnson, personnelmanager.He had been a truckdriverapproximately 20 years, driving about 5,000 miles a monthon the average.On April 14, 1966, employee Matthews was driving oneof Respondent's trucks when it turned over. Marsh, thesecond driver, was asleep in the sleeper cab at the time.As a result of the accident the two men were hospitalizeduntilApril 21.On April 22, Marsh came down to theterminal and at the nearby AAA Cafe, patronized by thedrivers,had a cup of coffee with Justine Rodgers,whose discharge along with that of Marsh is hereinafterdiscussed, and Kenneth Ward. On the way back to theterminal the threemen arrangedtomeet again thatevening atPriscilla's Restaurant, also frequented by thedrivers.AtthismeetingMarsh procured the unionapplications of both Rodgers and Ward.Ward's testimonyis that on returningto theterminalafter talking with Marsh and Rodgers at the AAA Cafe,Kominczak, who admitted while testifying that he sawthem leavethe terminaltogether, askedWard, "Well,what did my boy have to say?" When Ward askedKominczak whom he was referring to, Kominczak told himMarsh,calling himan obscenename andcharacterizinghim as "the one that's pushing this Union " On the'Mrs Owen EBrennan's d/bla Brennan's French Restaurant,147 NLRB 15452Respondent'sanswer denies that Martin is a supervisorMartin's testimony is that he is assistantto Kominczak, whom Ihave found to be a supervisor,and that his duties are to maintain31following day Kominczak, according to Ward's furthertestimony, told him he knew that the three men had alsostopped at Priscilla's Restaurant, asked Ward what theywere doing there, if they were talking about the Union, andifMarsh had given him a union card, to which Wardreplied in the affirmative. Kominczak concluded hisinterrogation by saying that if Marsh "has got time tocampaign for the Union he has got time to be back towork." According to Kominczak's own later testimony,however, Marsh had not at this time been certified by hisdoctor as able to work.Kominczak did not deny the statements attributed tohim by Ward, or the accuracy of his account, except to saythathe did not specifically ask Ward any questionconcerning Rodgers. He denied knowing that Rodgers wasinterested in the Union, though he admitted knowledge ofMarsh's activity. I credit Ward's account and find thatWard told Kominczak, whether or not the latter inquired,that Marsh had solicited Rodgers' membership as well asWard's.On the evening of April 26 Kominczak telephonedMarsh and told him to come to the terminal the followingday.When he arrived the nextmorning,Kominczak toldhim that he was discharged because he had too manyspeeding tickets.Respondent had already in Aprilexperienced a serious accident in addition to that ofMatthews, which occurred in Florida. After this accident,Young, the driver, was discharged, although Vallet, thesecond driver, was not. Nor was Matthews, as the result ofthe accident on April 14. Marsh's discharge, however, issaid to have been not because of the April 14 accident,sincehe was not driving, but because of a previous badtraffic record.According to Kominczak and Wheat, Respondent's vicepresident, as the result of these two accidents Respondentdecided toinvestigatethe driving record of Marsh (but notofMatthews) and of several other drivers, of whomRespondent employed 26 or 27, and to suspend the Floridahauling. Just previous to checking the records, however,according to Kominczak, driver Cannon informed him thatMarsh had received a traffic ticket for speeding inLouisiana, which evidence shows was on February 19, 2months previously. Admittedly, he made no investigationof this, even to the extent of asking Marsh about it, beforedischarging him. In fact, inquiry was not made concerningituntilin September 1966, a year and 6 months afterMarsh's discharge, and the report of the LouisianaDivision of Public Safety was received not more than 10days before the hearing on September 29, according toRespondent's counsel. The record, however, shows thattwo other drivers receivedtickets inLouisiana at the sametime Marsh did and that uponreturningto the terminal theticketswere a matter of discussion and commonknowledge at the terminal. I find that Kominczak hadknowledge of these tickets at the time they were issued.The requestmade astoMarsh's prehiring violations inTexas following the April 14 accident was stamped asreceived by the Texas Division of Public Safety onApril 25Kominczak's testimony on cross-examinationwas that the report of the Division was not in his hands onApril 26 or 27 when he discharged Marsh, but that he"knew of it" prior to the discharge, and that Marsh wasthe equipment,help supervisethe drivers and checkthem out,interview newdrivers andrecommend them for employment, and"more or less assist ling] in all parts of the transport operationsI find Martinto be a supervisor within themeaning of the Act 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged because of it. There is no explanation of howhe could have heard of the contents of the report prior toreceiving it. I do not credit his testimony on this point.Even if it be assumed that Marsh was discharged onApril 27, as he testified, instead of April 26, as Kommczakhimself first stated, I find it highly improbable that thefilingas late as April 25 permitted the preparation,processing, and delivery by mail of the report, first to theinsurance company and then to Respondent, within 2days.No report on Marsh at the time of his hiring was offeredinevidenceBut on the basis of the circumstantialevidence I conclude that Respondent did reapply for anddid receive a report of Marsh's prehiring driving violationsshortly after his hiring. It was its stated policy to obtainthis information in the case of a new employee, and thememorandum previously referred to stated specificallythat it would do so in Marsh's case within 30 days. Thereport which Kominczak "knew about," I find, wasthisreport which had long been in its possession, and not theone requested at the time of the April 14 accident, whichKominczak admitted was not in his hands when hedischarged Marsh. In short, I find that Respondent hadfull knowledge of Marsh's previous driving record within amonth or so after his hiring, and was not caught bysurprise by the second report which Respondent did notreceive until after it discharged him. Respondent saidnothingtoMarshin lightof this knowledge, that is, that hehad five traffic violations instead of the three on Thisemployment application, and continued his employmentas a driver.Respondent emphasizes the importance of the fivetraffic violations prior to Marsh's hiring because, it says, ithas a rule that any driver will be discharged if he has morethan three moving violations in 3 years. There is noevidence that any such "rule" was posted or announced toemployees as a group, or individually when hired. Threedrivers called by the General Counsel testified that theyhad never heard of it. No driver testified that he had.Wheat, Respondent's vice president in charge of truckingoperations,testified respecting it:Q. (By Mr. Juarez) Mr. Wheat, you say that thisrule about three traffic tickets in three years has beenwith the Company ever since you started workingthere?A. I didn't say that, sir. I said as far back as I canremember. I haven't been in a supervisory capacity orin a capacity to know for that period of time.Q. I see. How far back can you remember,approximately?A. I would say in the range of six to seven years.Q.Were these the years that you were asupervisor?A. . . . possibly, at the very first of that, sir.The witness seems to be saying here that onlysupervisors or those "in a capacity to know" would beinformed of the "rule." This finds some support in thefollowing colloquy:TRIAL EXAMINER:... There would be no purpose inhaving such a rule and not telling the employees aboutitbecause the purpose of the rule is to educate theemployees so that they will cut down on the violations.MR. VICKERY: Any company that has truck drivershas to set up some kind of a standard. Whether theyknow about it or not is neither here nor there.Iconclude that there was no "rule" that drivers inRespondent's employ having more than three violations in3 years would be discharged. The only evidence that anyrule on this subject was enumerated to anyone is a letterdated October 20, 1965, concerning "Applications for newemployees," directed to "All Department Heads," whichstated that "as a generalrule" any "applicant" for adriver's job having more than three traffic offenses in theprevious 3 years is not "acceptable" for employment, andthat "any exceptions" are to be cleared through theHouston office. Clearly this direction is applicable by itsterms only to persons applying for employment and has inmind traffic violations or accidents occurring prior tohiring.ConclusionsRespondent had made it clear to its employees that itwas opposed to the Union, and it viewed Marsh, asKominczak stated to Ward, as its "pusher." Kominczak'sfurther statement to Ward, when appraised of Marsh'ssolicitation of Rodgers' membership, that if Marsh hadtime to campaign for the Union he had time to come backto work, overlooked the fact, which he knew, that Marshhad not yet been cleared by his doctor for work. It doesunderscore, however, Respondent's reason for removinghim from its roster of drivers.Iview Respondent's defense that it discharged Marshbecause he had too many traffic violations (though noaccident) as only an afterthought. I have found that at thetime it discharged him it had had for some time knowledgeof the traffic tickets he had been given prior to hiring him.There is no evidence of any traffic violations at all duringhisemployment by Respondent except the one inLouisiana 2 months before his discharge, which I havefound it knew about at the time it occurred. In spite of itsknowledge of these violations, which Respondent nowprofesses to view with great concern, and on which itbases its decision to discharge him, it continued to employhim without so much as mentioning them to him until afterhe became active in signing up Respondent's employees inthe Union. It then discharged him.I conclude and find that Respondent's real reason forhis discharge was his activity on behalf of the Union inviolationof the Act.2. Justine RodgersRodgers washired byRespondent on February 25, 1966.His uncontradicted,credited testimony is that whenMartin interviewed him for employment he referred to theUnion's current organizing drive and asked Rodgers whathis feelings were toward a union,and Rodgers replied thathe had none.His subsequent signing of a union card onApril 22 at the Priscilla Restaurant, at the urging of Marshand in the presence of employee Ward,has been related inconnection with Marsh's discharge shortly thereafter. Ithas also been found that upon Ward's returning to theterminal from theAAA Cafethat evening Kominczak toldhim that Marsh,whom he called by an obscene name, was"pushing the Union,"and asked him what Marsh had tosay to him and Rodgers,and on the following day,Saturday,April23, told Ward that he knew that he, Marsh,and Rodgers had stopped at Priscilla's Restaurant and hadtalked together for sometime,and asked him if they hadbeen talking about the Union,to which Ward replied thatthey had.On the following Monday,April25, when Rodgers calledthe terminal in accord with the prevailing practice of the BIG THREEINDUSTRIAL GAS & EQUIPMENT CO.drivers, he was told to comein andsee Kominczak,because he was discharged. When Rodgers arrived at theterminal Kominczak told him that his final paycheck wasbeing made out and that Respondent was laying off fivedrivers because it was "overstaffed," and Rodgers wasincluded because he was one of the last to be hired.Rodgers asked him who else was being laid off andKominczak named Bob Turner and Jim Nelius.3 Wheat,asked if Kominczak had recommended discharge, saidthat he had, and when asked if he approved it for thereasonsthat Kominczak "gave on the stand a while ago,"he said that he did. He did not, however, deny tellingKominczak at the time of the termination that it was due toa reduction of forces because of "overstaffing."As has been seen, the reason Kominczak first gave onthe stand was "overstaffing," which he attributed toWheat, his superior and Respondent's vice president, atwhose direction he was acting. If Kominczak is to becredited as to the reason he first gave for Rodgers'discharge, then the question put to Wheat was nothingmore than whether he approved his own order. Furtherquestioned by counsel, however, Kominczak advanced asthe reason for terminating Rodgers one which originatedwith himself,discharge for cause,and had nothing to dowith "overstaffing" or any other economic factor. This wasthat he did not have his home in Houston and "you can'tworka manwho doesn't live in Houston and hasn't got aphone." He continued:TRIAL EXAMINER: By telephone you mean atelephone in his own name?THE WITNESS: Yes, Sir.TRIAL EXAMINER: Or living at a place where there isa telephone. His home is somewhere else. You had gothim on the telephone, though, in Houston, had younot?THE WITNESS: We had before some, yes, sir.TRIAL EXAMINER: So you knew his telephonenumber?THE WITNESS: Yes, sir.Q. (By Mr. Vickery) Are your drivers required todo standby where they stand by the telephone?*****A.We don't really require them to. We don't paythem no standby time, but that is the only way theycan make a living is by the phone.4On cross-examination it appeared that Turner, anotherdriver, lived in the same rooming house with Rodgers andused the same telephone. Kominczak, according to hisown testimony, regularly reached both of them on thisphone. Turner, who like Rodgers had his family in anothertown (Dallas), continued in Respondent's employ. Askedwhy he did not discharge Turner since he, like Rodgers,had not moved his family to Houston, Kominczak repliedthat he was going to do so after school was out, but did notbecause he quit 4 or 5 weeks after Rodgers wasdischarged. Kominczak admitted that when Rodgers washired he told him that he was not moving his family toHouston from Corpus Christi until the end of the schoolyear.Kominczak testified that on the day he dischargedRodgers he had telephoned him without success at hisroominghouse, prior to Rodgerscallinghim "much later"at theterminal.He did not so inform Rodgers, but instead,3As willbe seen,Kominczak later testified that Turnervoluntarilyquit4or 5 weeks afterRespondentdischargedRodgers There is noevidence thatNelius or any other employeewas terminated along with Rodgers33as has been found, advanced economic reasons only for hisseparation. Nor did he testify to any specific occasions inthe past when he was unable to reach him at his place ofresident in Houston; or explain how having a telephone inhis own name instead of in his landlord's name wouldfacilitate contact with him.ConclusionsAt the sametimeitdecided to discharge MarshRespondent decided to discharge Rodgers, whosemembership in the Union Marsh had just solicited, a factreported toKominczak by Ward when Kominczakinterrogated him about his meeting with Marsh andRodgers. The contradictory reasons for its discharge ofRodgers, advanced at the hearing, as well as by Wheat toKominczak, and by Kominczak to Rodgers himself at thetime of the discharge, warrant the conclusion, which Idraw, that the true reason is to be found elsewhere. Atfirst,Respondent asserted Rodgers was being laid off foreconomic reasons together with four other employees.When it became apparent that this would not stand up,since in fact no other employee was laid off, and there is noevidence whatever that such a layoff was contemplated,Respondent, or Respondent's counsel, advanced thedefense that he wasliving ina rooming house where thetelephone was in the name of his landlady, and that heshould have moved his family to Houston. He did not,however, contradictRodgers' assertion that he toldKominczak when Respondent hired him that he was notgoing to move his family to Houston until school was out inJune. And he admitted that he knew Marsh's telephonenumber and regularly reached both him and Turner(whom Respondent retained in its employ) on that phone.He did not explain why Turner, whose family was alsowaiting untilschool was out before moving to Houston,should be retained when Rodgers was discharged.As in the case of Marsh, I find Respondent dischargedRodgers not because of a legitimate business reason butbecause of his interest in the Union and his associationwith Marsh.C. Further Interference, Restraint, and CoercionThe testimony of George Warren, Charles Talley, andDan Mize, drivers, is that in September 1966, shortlybefore the hearing, Charles Vickery, Respondent'scounsel, questioned them at the terminal during workinghours as to whether they had been interviewed by an agentof the Board, whether they had given him writtenstatements, what they had told him, what they were goingto testify to at the hearing, and why they thoughtRespondent had discharged Marsh and Rodgers. Thistestimony was not denied by counsel. The Board has heldthat such interrogation under such circumstances isviolative of the Acts and I so find.George Warren and Kenneth Ward testified that duringthe summer of 1966, prior to an election conducted by theBoard in September, employee Bill Harvey brought themseparately a petitionto signwhich stated, in effect, thatRespondent'semployeeswere satisfiedwith theirnonunion status.This transpired in the driver's roomwhere Kominczak and Martin had their desks: Warrenstated that the petition "came out of a drawer in Mr.4Respondent has no regular runs and it rotates itsdrivers whoare paid forthe time theyactually drive. Accordingto Kominczakthere are periods of severaldays between tripssSeeStLouis Harbor Service Company,150 NLRB 636. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin's desk," without, however, stating how he knew.He did not testify to the presence of any supervisoryemployee at the time. Ward testified that when Harveyapproached him various persons were present in thedriver's room, including Kominczak and Martin. There isno evidence that either one of these supervisors overheardthe conversation or observed the petition. The testimonyofWarren and Ward was not controverted. In view,however, of the sketchy nature of the evidence as toRespondent's knowledge of the petition, or its adoption ofit, I find that the General Counsel has not met his burdenof proving a violation of the Act in this instance. I shallrecommend that the allegation of the complaint pertainingto it be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Big Three Industrial Gas and Equipment Company isan employer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging employees James Marsh and JustineRodgers Respondent engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act.4.Respondent violated Section 8(a)(1) of the Act byengaging in the following conduct. (a) interrogating anemployee as to whether he intended to vote for the Union;(b) requestingthatemployeesturnoverunionauthorization cards to Respondent; (c) interrogating anemployee as to whether he was going to vote for the Unionand if he had received union correspondence; (d) keepinga list of employees who surrendered their union cards andmaking this known to employees; (e) asking an employeeto engage in surveillance of the union activities of anotheremployee; (f) interrogatingemployeesastowhatinformation they had given agents of the Board; and(g) interrogating an applicant for employment as to hisunion sentiments.5.The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative ofthe Act,I shall recommend thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.HavingfoundthatRespondentdiscriminatorilydischarged James Marsh and Justine Rodgers, I shallrecommend that it offer them immediate and fullreinstatement to their former or substantially equivalentemployment,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss ofpay they may have suffered by reason of Respondent'sdiscrimination against them by payment to each of them ofa sum of money equal to that which he normally wouldhave earned as wages from the date of his discharge to thedate of Respondent's offer of reinstatement, less his netearnings during said period. Such backpay shall becomputed on a quarterly basis in the manner establishedby the Board inF.W. Woolworth Company,90 NLRB 289.291-294, and with interest thereon at the rate of 6 percentper annum as prescribed by the Board in IsisPlumbing &Heating Co., 138NLRB 716.Discrimination against employees because of theirunion activities goes to the very heart of the Act anddemonstrates such an opposition to its policies that it isreasonable to assume that the employer, under similarcircumstances in the future, will interfere with itsemployees' statutory rights. Accordingly, I shall include inmyRecommendedOrderaprovisiondirectingRespondent not to interfere with, restrain, or coerceitsemployees in any manner in the exercise of theirstatutory rights. Because it is clear that Respondent'sconduct was motivated by opposition to all union activityamong its employees and to the principle of collectivebargaininggenerally,my Recommended Order willprohibit discrimination because of or interference with theexercise by the employees of their statutory rights onbehalf of the Union or any other labor organization.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act, I hereby recommend that the Respondent, BigThree Industrial Gas and Equipment Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or any otherlabororganization,bydischargingorotherwisediscriminating against any employees or in any othermanner discriminating in regard to hire or tenure ofemployment or any term or condition of employment.(b) Interrogating coercively employees as to whetherthey intended to vote for the Union; requesting thatemployees turn over union authorization cards toRespondent; keeping a list of employees who surrenderedtheir union cards and making this known to employees;interrogating employees as to whether they were going tovote for the Union and if they had received unioncorrespondence; asking any employee to engage insurveillance of the union activities of other employees;interrogating employees as to what information they hadgiven agents of the Board; and interrogating an applicantfor employment as to his union sentiments.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the Union, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inother concerted activity for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any such activity.2.Take the following affirmative action:(a)Offer James Marsh and Justine Rodgers immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for any BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.losses theymay have suffered by reason of thediscrimination against them in the manner set forth in thesection entitled "The Remedy."(b)NotifyJamesMarsh and Justine Rodgers ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder this Recommended Order.(d)Post at its terminal in Houston, Texas, copies of theattached notice marked "Appendix."s Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.7It is recommended that the allegation of the complaintthatRespondent circulatedan antiunionpetitionbedismissed.6 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order" shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in General35Drivers,Warehousemen and Helpers, Local UnionNo. 968, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica, or any other labor organization, bydischargingorotherwisediscriminatingagainstemployees in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT (1) coercively interrogate employeesas to whether they intend to vote for the Union;(2) requestthatemployeesturnoverunionauthorization cards to us; (3) keep a list of employeeswho surrender their union cards to us and make thisknown to other employees; (4) coercively interrogateemployees as to whether they intend to vote for theUnion or if they have received union correspondence;(5) ask any employee to engage in surveillance of theunion activities of any other employee; (6) interrogateemployees as to what information they may havegiven agents of the Board; or (7) interrogate anyapplicant for employment as to his union sentiments.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistthe Union, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities.WE WILL offer to James Marsh and Justine Rodgersimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any losses they may havesufferedas a resultof their discharge.DatedByBIG THREE INDUSTRIAL GASAND EQUIPMENT COMPANY(Employer)(Representative)(Title)Note: We will notify any of the above-namedemployeesifpresentlyserving inthe Armed Forces of the UnitedStates of their rightto full reinstatementuponapplicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive daysfrom the date ofposting and mustnot be altered, defaced,or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliance withits provisions, they may communicatedirectly with the Board'sRegionalOffice, 6617 FederalOffice Building, 515 Rusk Avenue,Houston,Texas 77002,Telephone 228-0611.